DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Furihata et al. (hereinafter Furihata) (US 20150018996 A1).
As to claim 1, Furihata teaches a method comprising: 
connecting, by a computing device and using a communication protocol, to a field device [FIG. 1] [0048: “If the field device 11 is connected by a cable C to the device setting apparatus 14”]; 
identifying a device profile of the field device [0050: “The device setting apparatus 14 is an apparatus for acquiring and displaying various information stored in the field device 11”]; 
determining, based on one or more of the device profile of the field device, a user profile of a user of the computing device, or a management history associated with one or more of the field device or the user, a recommendation associated with management 
receiving user input corresponding to the recommendation [0069: “the input unit 34 has an input device such as a keyboard or a mouse, and inputs instructions in accordance with operations by the worker W.”]; and 
sending, based on the user input, a device management command to manage the connected field device [0064: “The editor 333, in accordance with instrcutions inout from the input unit 34, edits the contents of the acquired information Q1 and the work history information Q2 displayed on the display 35.”] [0050: “the device setting apparatus 14 is apparatus for…setting the field device 11, and is used by a worker W (user) to perform maintenance on the field device 11.”].
As to claim 2, Furihata teaches wherein the determining the recommendation associated with the management of the field device comprises: determining whether the connected field device is associated with a device that has been previously managed [0059: “The work history information Q2 includes, for example. Information indicating the date and time of maintenance work on the field device 11, information indicating the worker W who performed the maintenance work, and information indicating the details of work performed and the like.”].
As to claim 3, Furihata teaches wherein the determining the recommendation associated with the management of the field device comprises: based on determining that the connected field device is associated with the device that has been previously managed, receiving data indicating how the device that has been previously managed 
As to claim 4, Furihata teaches wherein the determining the recommendation associated with the management of the field device comprises: based on determining that the connected field device is associated with the device that has been previously managed, receiving data indicating one or more operational steps or variable values used for management of the device that has been previously managed [0059: “The work history information Q2 includes, for example. Information indicating the date and time of maintenance work on the field device 11, information indicating the worker W who performed the maintenance work, and information indicating the details of work performed and the like.”]; and H0065198determining, based on the received data indicating the one or more operational steps or variable values used for the management of the device that has been previously managed, the recommendation associated with management of the field device [0063: “the information analyzer 33a also, to verify the 
As to claim 5, Furihata teaches wherein the determining the recommendation associated with the management of the field device comprises: based on determining that the connected field device is not associated with the device that has been previously managed, receiving data indicating one or more pre-stored default operational steps or pre-stored default variable values associated with the connected field device [0060: “Specifically, the reference destination information table Q3 is a table in which the names (device names) of filed device 11, the various parameter names used in the device apparatus 14…”]; and determining, based on the received data indicating the one or more pre-stored default operational steps or the pre-stored default variable values associated with the connected field device, the recommendation associated with management of the field device [0063: “Additionally, the information analyzer 33a analyzes the reference destination information table Q3 and acquires the URL of the reference destinations for required help information.”].
As to claim 6, Furihata teaches wherein the determining the recommendation associated with the management of the field device comprises: receiving data indicating management types of the management operations the user has performed [0060: “Specifically, the reference destination information table Q3 is a table in which the names (device names) of filed device 11, the various parameter names used in the device apparatus 14, and the URLs of help information provided by the web server 25, are associated with each other.”]; and determining, based on the received data indicating the management types of the management operations the user has 
As to claims 8-14, they relate to apparatus claims comprising the similar subject matters claimed in claims 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.
As to claims 15-20, they relate to computer-readable media claims comprising the similar subject matters claimed in claims 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (hereinafter Furihata) (US 20150018996 A1), in view of Panther (US 10185308 B2).
As to claim 7, Furihata does not teach wherein the identifying the device profile of the field device comprises comparing detected device profile with one or more known device profiles pre-stored in a database, and the method further comprising: 
Panther teaches method for updating information of a device description of a field device [FIG. 5, step 512]. Furthermore, Panther teaches comparing detected device description with new device description to determine whether the detected device description is out of date [claim 1]. 
Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teaching of comparing and updating out of date version of device description of a field device as suggested in Panther into Furihata to keep the device description up to date. One having ordinary skill in the art would have been motivated to make such modification to ensure the field device getting most updated functionalities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187